Per curiam.
Respondent petitioned for voluntary discipline. The review panel of the State Disciplinary Board agreed to Respondent’s being suspended from the practice of law in Georgia for six months, with reinstatement conditioned upon his making certain financial restitutions and completing successfully certain random drug testing. The review panel found violations of Standards 22, 44, and 68, but not Standard 65 (a), of Bar Rule 4-102 in that Respondent failed to provide written status reports to out-of-state counsel and to respond to requests for information from his client and the State Bar; failed properly to withdraw from another representation; and uttered a bad check to a non-client on his closed escrow account. In mitigation, the review panel found that Respondent had been a sole practitioner whose practice suffered from economic downturns experienced by his clients; and that he had been troubled by the prolonged illness and subsequent death of his father from cancer and by his divorce. We have reviewed the record and we agree with the recommendations of the review panel. William W. Gardner is suspended from the practice of law in Georgia for a period of six months. His reinstatement to the practice of law is conditioned upon his making restitution and successfully completing random drug testing strictly in accordance with the con*483sent of the parties in these matters. Although we believe that Respondent no longer actively is engaged in the practice of law, he is reminded that he must comply with the provisions of Bar Rule 4-219 (c) within 45 days of his suspension.
Decided June 26, 1995.
William P. Smith III, General Counsel State Bar, Marie L. McCarthy, Assistant General Counsel State Bar, for State Bar of Georgia.
Frank J. Beltran, Ralph Perales, for Gardner.

Suspended.


All the Justices concur.